           Case 1:20-cv-06660-LLS Document 4 Filed 08/27/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS SERRANO,
                                 Petitioner,
                                                             20-CV-6660 (LLS)
                    -against-
                                                             ORDER TO AMEND
 MICHAEL ROYCE,
                                 Respondent.

LOUIS L. STANTON, United States District Judge:

        Petitioner, currently incarcerated at Green Haven Correctional Facility, filed this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254. By order dated August 26, 2020, the

Court granted Petitioner leave to proceed in forma pauperis (IFP). The Court directs Petitioner to

file an amended petition within sixty days of the date of this order as detailed below.

                                    STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state, “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123

(2d Cir. 2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret

them “to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original); see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001). Nevertheless, a pro se
           Case 1:20-cv-06660-LLS Document 4 Filed 08/27/20 Page 2 of 5




litigant is not exempt “from compliance with relevant rules of procedural and substantive law.”

Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

                                         BACKGROUND

       Petitioner submits a form petition seeking relief under 28 U.S.C. § 2254. Attached to the

petition is a letter in which Petitioner requests a one-year extension to file his federal habeas

petition so that he may file a motion to vacate his judgment in state court. Petitioner does not

describe any of his grounds for seeking habeas corpus relief.

       Publicly available records indicate that the New York State Supreme Court, Appellate

Division, Third Department, affirmed Petitioner’s conviction, and that the New York State Court

of Appeals denied him leave to appeal. See People v. Serrano, 173 A.D.3d 1484 (3rd Dep’t June

20, 2019), leave to appeal denied, 34 N.Y.3d 937 (Aug. 12, 2019). Based on the Appellate

Division’s decision, it appears that Petitioner raised the following grounds in his appeal:

(1) finding that Petitioner was the perpetrator was against the weight of the evidence; (2) finding

that defendant evinced an utter disregard for human life and recklessly created a grave risk of

death to several individuals was against the weight of the evidence; (3) the photo array was

unduly suggestive; (4) electronic communications between Petitioner and his wife were not

sufficiently authenticated; and (5) the trial court acted within its discretion in admitting two

photographs showing bullet wounds in victim’s body. Serrano, 173 A.D.3d at 1484-89.

                                           DISCUSSION

       Rule 2 of the Rules Governing Section 2254 Cases

       A state prisoner must submit a petition that conforms to the Rules Governing Section

2254 Cases. Rule 2(c) requires a petition to specify all of a petitioner’s available grounds for

relief, setting forth the facts supporting each of the specified grounds and stating the relief

requested. A petition must permit the Court and the respondent to comprehend both the

                                                  2
           Case 1:20-cv-06660-LLS Document 4 Filed 08/27/20 Page 3 of 5




petitioner’s grounds for relief and the underlying facts and legal theory supporting each ground

so that the issues presented in the petition may be adjudicated.

       This petition does not conform to the requirements of Rule 2(c). Petitioner fails to specify

his grounds for relief and the supporting facts. Mindful of the Court’s duty to construe pro se

actions liberally, see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), the Court has analyzed

Petitioner’s submission and finds that neither the Court nor a respondent could discern the

constitutional basis for the petition. Accordingly, the Court grants Petitioner leave to file an

amended petition.

       Exhaustion of State Court Remedies

       A state prisoner must exhaust all available state remedies before filing a petition for a

writ of habeas corpus under § 2254. 28 U.S.C. § 2254(b); see Rose v. Lundy, 455 U.S. 509, 510

(1982). This exhaustion doctrine means that the state courts must be given the first opportunity to

review constitutional errors associated with Petitioner’s confinement. O’Sullivan v. Boerckel, 526

U.S. 838, 844-45 (1999). A petitioner may satisfy the exhaustion requirement by fairly

presenting his claims through a state’s established appellate review process. Id. “A petitioner has

‘fairly presented’ his claim only if he has ‘informed the state court of both the factual and legal

premises of the claim he asserts in federal court.’” Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir.

1997) (quoting Daye v. Attorney General, 696 F.2d 186, 191 (2d Cir. 1982)).

       In order to exhaust any issues for purpose of habeas corpus review, Petitioner must

appeal his judgment of conviction to the New York State Supreme Court, Appellate Division.

N.Y. Crim. P. L. § 460.70 (McKinney 2010). Should that court’s decision adversely affect

Petitioner, he should then seek leave to appeal to the New York Court of Appeals, the highest

state court. Id. at § 460.20 (McKinney 2010); see Bagley v. LaVallee, 332 F.2d 890, 892 (2d Cir.

1964). Should Petitioner raise for habeas corpus relief any grounds raised in N.Y. Crim. P. L.
                                                  3
           Case 1:20-cv-06660-LLS Document 4 Filed 08/27/20 Page 4 of 5




§ 440.10 motions and/or other collateral motions, he must show that those grounds have been

completely exhausted by seeking leave to appeal to the New York State Supreme Court,

Appellate Division. Ramos v. Walker, 88 F. Supp. 2d 233 (S.D.N.Y. 2000).

       Petitioner seeks an extension of time file his § 2254 petition because he has additional

claims that he wishes to exhaust in the state courts. It thus appears that some of Petitioner’s

grounds for habeas corpus relief are exhausted, and others are not. A petition containing both

exhausted and unexhausted grounds will be treated as a “mixed petition.” When presented with a

mixed petition, a court has several options: (1) to stay the petition pending total exhaustion,

Rhines v. Weber, 544 U.S. 269, 277-78 (2005); (2) to dismiss the petition without prejudice

pending total exhaustion, Zarvela v. Artuz, 254 F. 3d 374, 380-82 (2d Cir. 2001); or (3) to

consider only the exhausted claims if petitioner agrees to abandon his unexhausted claims, id. It

is generally considered an abuse of discretion for a district court to deny a stay and dismiss a

mixed petition if: (1) the petitioner had good cause for his failure to exhaust; (2) his unexhausted

claims are potentially meritorious; and (3) there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics. Rhines, 544 U.S. at 277.

       The Court directs Petitioner to file an amended petition in which he sets forth all of his

grounds for relief, both exhausted and unexhausted. 1 The Court will determine at a later stage

how to handle the unexhausted claims. Petitioner is not required to cite case law or make legal

arguments in his petition. He only needs to state the relief he is seeking, his grounds for relief,



       1
          If Petitioner does not raise all of his grounds in a single petition, he will need
permission from the Court of Appeals for the Second Circuit to pursue any subsequent petition to
litigate unraised grounds. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive
application permitted by this section is filed in the district court, the application shall move in the
appropriate court of appeals for an order authorizing the district court to consider the
application.”).

                                                  4
            Case 1:20-cv-06660-LLS Document 4 Filed 08/27/20 Page 5 of 5




the facts supporting each ground, and the steps he has taken to exhaust them in the New York

courts. Petitioner may hand-write the petition, provided it is legible. Petitioner is advised that an

amended petition completely replaces the original petition.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Petitioner is directed to file an amended petition containing the information

specified above. The amended petition must be submitted to the Clerk’s Office within sixty days

of the date of this order, be captioned as an “Amended Petition” and bear the same docket

number as this order. An Amended Petition Under 28 U.S.C. § 2254 form is attached to this

order, which Petitioner should complete as specified above. Once submitted, the amended

petition shall be reviewed for substantive sufficiency, and then, if proper, the case will be

reassigned to a district judge in accordance with the procedures of the Clerk’s Office. If

Petitioner fails to comply with this order within the time allowed, and cannot show good cause to

excuse such failure, the petition will be denied.

         Because Petitioner has not at this time made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

SO ORDERED.

Dated:     August 27, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                    5
